Citation Nr: 0104528	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis, right 
knee, to include as secondary to service-connected depression 
of C5 with traumatic arthritis.

2.  Entitlement to an increased rating for depression of C5 
with traumatic arthritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

4.  Entitlement to an increased (compensable) rating for 
hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1970.

This matter arises from May 1997 and June 1998 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  The case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution, and in November 2000, the veteran appeared for a 
hearing before the undersigned Board Member sitting in 
Washington, D.C.  At that time, the Board agreed to hold the 
veteran's case open for 60 days to allow him to submit 
additional medical evidence regarding his right knee claim.  
The sixty days have expired without receipt of additional 
evidence.  Therefore, the Board will proceed with appellate 
review of the record as it stands.

The Board also notes that during the pendency of the appeal, 
the veteran has raised claims of entitlement to service 
connection for a deviated septum, tinnitus, left knee 
arthritis, disabilities of the left shoulder and neck, 
diabetes, anxiety stress, depression, and a lumbar spine 
disability, as well as entitlement to a total disability 
rating due to individual unemployability.  Those matters are 
referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  There is no medical evidence of a nexus between currently 
diagnosed right knee arthritis and military service.

2.  There is no medical evidence to show that the veteran's 
right knee arthritis was caused by or is related to his 
service-connected cervical spine disability.

3.  The depression of C5 with traumatic arthritis, is 
manifested by no more than slight limitation of motion with 
pain.   


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was neither incurred in, nor 
aggravated by military service, nor may it be presumed to 
have been so incurred, nor was it proximately due to, or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2000).  

2.  A disability rating in excess of 10 percent for a 
depression of C5 with traumatic arthritis, is not warranted.  
38 U.S.C.A. §§ 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5290. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran claims service connection for right knee 
arthritis as the result of a motor vehicle accident during 
service.  In the alternative, he asserts that his service-
connected cervical spine disability caused his right knee 
arthritis.

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§  5102, 5103, 5103A).  In that 
regard, the Board notes that the veteran has been afforded VA 
examinations, has been advised of the requirements to 
establish his claim, and has had ample opportunity to provide 
additional evidence to substantiate his claim.  In addition, 
he was granted an extension of 60 days subsequent to his 
Board hearing to submit a statement from his physician.  He 
failed to submit any additional evidence.   

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection is 
provided for a chronic condition that had its onset during 
service and continues to show symptomatology after service, 
as set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The evidence regarding continuity 
of symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.  
Further, as pertinent to this case, service connection may 
also be established for any disability shown to be 
proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  

The service medical records are completely devoid of 
complaints or clinical findings regarding the veteran's right 
knee.  The records clearly document the veteran's injuries 
sustained in a motor vehicle accident in August 1967, and 
there was no injury to the right knee reflected.  The 
separation examination report of June 1970 was completely 
negative for clinical abnormalities with the exception of a 
one-inch forehead scar. 
Private medical records of August 1996 note the veteran's 
complaints of pain in his right knee over the previous 3 to 4 
days, with no specific history of fall or injury except for 
an incident in 1993, when he banged his right knee against a 
train in his capacity as an employee of the railroad.  The 
physician reported a diagnosis of infra-patellar tendinitis, 
rule out synovitis, fat pad syndrome.  A follow-up clinical 
note of October 1996 reflected a diagnosis of mild 
osteoarthritis and patella tendonitis.  An August 1997 
statement from another private physician noted that the 
veteran was "suffering from severe stress knee arthritis," 
without indicating whether it was the right or the left knee, 
or whether there was any relationship to military service.  

The veteran appeared for a hearing before the undersigned 
Board Member sitting in Washington D.C., in November 2000.  
He testified that the injury to his knee reported in 1993 was 
a minor incident when he was climbing a train.  He stated 
that he believed the arthritis of his knees was caused by the 
motor vehicle accident during service because he had 
arthritis in both knees, and the 1993 injury was to only the 
right knee.  However, he also testified that he did not seek 
any treatment for his knee pain until the mid 1990's because 
before that he had only occasional discomfort.  

In reviewing the evidence of record, the Board concludes that 
there is no medical evidence to support a finding of 
entitlement to service connection for right knee arthritis on 
either a direct or secondary basis.  As is apparent from the 
record, the veteran was not diagnosed with arthritis of the 
right knee until 1996, more than 26 years after separation 
from service, and there is no evidence to show that he 
sustained any injury to his knee in the motor vehicle 
accident he was involved in during service.  Moreover, there 
is no evidence at all, with the exception of the veteran's 
testimony, to link his right knee arthritis to service or to 
his service-connected cervical spine disability.  While it is 
well settled that the veteran may report symptoms he 
perceives to be manifestations of disability, he is not 
competent to offer medical opinions.  The question of the 
etiology of a diagnosed disability such as arthritis is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, as the 
preponderance of the evidence is against the veteran's claim, 
entitlement to service connection for right knee arthritis 
must be denied.

II.  Increased Rating

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

In January 1971, the veteran was granted service connection 
for a slight depression of the anterior aspect of C5 with a 
spur in situ.  In 1998 he was assigned a 10 percent rating 
for slight limitation of motion.  In the May 1999 statement 
of the case, the RO addended the rating to include traumatic 
arthritis.  The veteran asserts that he should be assigned an 
additional 10 percent rating for a deformed vertebral body.  

The veteran's private medical records show that he was 
treated by a chiropractor in 1990 for neck and shoulder pain.  
The chiropractor submitted a statement in November 1996 
stating that, he had treated the veteran in 1990 and his 
condition was fully resolved and asymptomatic after 2 
treatments.   

A VA examination performed in November 1997 noted the 
veteran's complaints of chronic neck pain, mostly with 
motion, with some relief from medication.  The physical 
examination revealed extension limited to 20 degrees 
secondary to pain and pain with rotation beyond 30 degrees.  
There was mild tenderness at the cervical and shoulder areas 
but the range of motion was reported as within normal limits.  
X-rays of the cervical spine showed hypertrophic changes of 
the bodies of C4 through C7.  The examiner reported a 
diagnosis of mechanical chronic neck pain secondary to mild 
osteoarthritis of the cervical spine, not related to 
depression.

During his November 2000 hearing, the veteran testified that 
he had pain in his neck with movement primarily, but still 
had pain when sitting erect.  

The veteran's cervical spine disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290, 
which refers to traumatic arthritis and limitation of motion.  
According to Diagnostic Code 5290, a 10 percent rating is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating is warranted for moderate 
limitation of motion.  A maximum 30 percent rating is 
warranted for severely limited motion.  

After assessing the evidence of record, the Board finds that 
a disability rating in excess of 10 percent for the veteran's 
cervical spine disability is not warranted.  While the VA 
examination report indicated that range of motion was within 
normal limits, it was clear that the veteran has some 
limitation of motion due to pain.  On that basis, he was 
assigned a 10 percent rating.  The evidence does not show 
that the limitation of motion of the veteran's neck is 
moderate and indicative of a 20 percent rating.  Nor is there 
evidence of a demonstrable deformity of a vertebral body that 
warrants an additional 10 percent rating.  The applicable 
diagnostic code referred to by the veteran (5285), allows for 
such rating when the deformity is the residual of a fractured 
vertebra.  In the instant case, there is no evidence to show 
that the veteran sustained a fracture to his cervical spine, 
the slight depression noted during his 1970 VA examination 
report was not attributed to the motor vehicle accident, nor 
was it identified as a fracture.  Thus, there is no medical 
evidence to support a finding for an additional 10 percent 
rating under Diagnostic Code 5285.  In addition, the 
veteran's claim must also be considered according to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, with regard 
to additional functional loss due to pain.  However, as the 
veteran's current 10 percent rating was clearly assigned 
based upon the limitation of motion due to pain, and there is 
no evidence of additional pathology, weakness, or further 
impairment of the cervical spine, beyond that already 
contemplated in the schedular criteria which would warrant an 
additional 10 percent rating.  See Deluca v. Brown 8 Vet. 
App. 202 (1995).  Accordingly, the Board concludes that a 
rating in excess of 10 percent is not warranted.


ORDER

Entitlement to service connection for arthritis, right knee, 
to include as secondary to service-connected depression of C5 
with traumatic arthritis, is denied.

Entitlement to a rating in excess of 10 percent for 
depression of C5 with traumatic arthritis is denied.


REMAND

After a review of the record, and in consideration of 
testimony presented in November 2000, the Board is of the 
opinion that additional development is warranted with regard 
to the increased rating claim for hearing loss and 
hemorrhoids.  Specifically, the Board notes that the 
veteran's last hearing evaluation was in November 1996.  
While that examination did not demonstrate compensable 
hearing loss, the veteran asserts that his hearing has 
worsened in the last four years.  With regard to the 
hemorrhoid claim, while the VA examination of November 1997 
found few non-thrombotic external hemorrhoids, the veteran 
correctly pointed out that the examiner failed to note the 
size of the hemorrhoids, whether they were reducible, and 
whether there was excessive redundant tissue indicating 
frequent recurrences.  In addition, the veteran reported that 
his hemorrhoids have recurred with increased bleeding and 
discomfort.  The VA's duty to assist includes providing a 
thorough and contemporaneous medical examination, and a new 
examination when the available evidence is too old for an 
adequate evaluation of appellant's current condition.  See 
38 U.S.C.A. § 5107 (2000); Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).   

Accordingly, in light of the foregoing, this case is remanded 
to the RO for the following actions: 

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who have treated the veteran for 
hemorrhoids and hearing loss since 
November 1996.  After securing the 
necessary release, the RO should obtain 
any identified records not already 
associated with the claims file.  Any 
records received should be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
rectal examination and audiological 
examination to assess the current level 
of disability with regard to hemorrhoids 
and right ear hearing loss.  The claims 
folder should be made available to the 
examiners for review before the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiners are to 
indicate in their reports whether they 
have reviewed the claims folder.

3.  The veteran is hereby advised that 
failure to appear for an examination as 
requested can adversely affect his 
claims.  See 38 C.F.R. § 3.655 (2000).

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  In 
reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  See 
38 U.S.C.A. § 5100, et. seq. (2000).

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 



